Warren E. Burger: We'll resume arguments Gordon against the New York Stock Exchange. Mr. Jackson, you may proceed whenever you're ready. You have 16 minutes remaining of your time.
William Eldred Jackson: Mr. Chief Justice and may it please the Court. First, if I may, I'd like to deal with two questions from the bench yesterday afternoon. First, Mr. Justice Stewart asked the question of the petitioner with respect to the legislative history of the Exchange Act, in a particular, a draft which utilized the word uniform, uniform rights and that matter is laid out at pages 20 and 21 of SEC's brief, Your Honor. Secondly, it has been suggested that perhaps I misunderstood a question of Mr. Justice White with regard to the antitrust situation if fixed rates are abolished on May 1st in accordance with the SEC's directive. I understood the question to relate to exchanges and I answered that there would be no antitrust liability, obviously, they would not be fixing rates anymore. But if Your Honors question related to the situation of brokers, members of exchanges, I'd like to make it clear that at least in my view, there is no question that Merrill-Lynch and Bache or other firms got together and fixed the rates between them, they would be subject to the full range of antitrust liabilities and penalties.
Byron R. White: Apparently then the fact that the Commission has authority to the order or to order uniform rates or to order non-uniform rates or to say that there should be no uniform rates and to say that there shouldn't be any exchange rule about it. The commission's jurisdiction would not be exclusive.
William Eldred Jackson: Not in the case of members of exchanges fixing rates amongst themselves in my judgment.
Byron R. White: So that the power of the Commission to have a rule under enforcement would not outstand antitrust laws in that area.
William Eldred Jackson: Not in that area, in my judgment. It would if the exchanges again reinstituted fixed rates at some time in the future. And assuming no change in the statute.
Byron R. White: What if the -- what if the exchange had replaced its present rule in accordance with the Commission's directive to say that there should be no -- there is no uniform rate.
William Eldred Jackson: Yes, Your Honor. That's the situation I'm addressing myself to. There would no longer be fixing of rates by the exchange.
Byron R. White: So then you got just a silver -- you got the antitrust remedy could supplement or -- just be unaffected by the security clause.
William Eldred Jackson: Well, the antitrust remedy would run only against members.
Byron R. White: I understand.
William Eldred Jackson: Members and would be --
Potter Stewart: -- transpire with each other.
William Eldred Jackson: That's exactly right, Your Honor. And the exchanges would be out of the business in fixing rights.
Byron R. White: Even though they're conspiring, it would be contrary to an exchange rule, the antitrust laws could still go.
Potter Stewart: Yes, in that instance, that's my view Your Honor.
Potter Stewart: Your submission is that the Commission's jurisdiction is exclusive over the exchange as such.
William Eldred Jackson: Exactly, Your Honor, exactly. And it's that jurisdiction from which we believe that exemption is derived.
William J. Brennan, Jr.: Yes but if the members violated the exchange rule, the exchange could discipline them.
William Eldred Jackson: Yes, exactly.
William J. Brennan, Jr.: And what the fact that the exchange could discipline them does not mean that the antitrust laws would be oust.
William Eldred Jackson: If the members were conspiring exactly Your Honor.
William J. Brennan, Jr.: Right.
William Eldred Jackson: Right.
Warren E. Burger: Really, what you're saying is that if the individual members of the exchange violates some federal law, they are subject to the same penalties as any other cities that violates the federal law.
William Eldred Jackson: Exactly sir.
Byron R. White: Well, the Security and Exchange Commission has no whatever its jurisdiction is, it isn't such as to preclude an antitrust remedy in those -- on those facts.
William Eldred Jackson: Against members conspiring themselves to violate the antitrust laws after fixed rates, exchange fixed rates are over. And I just want to make that clear because perhaps I haven't been clear yesterday. If I may recapitulate, Your Honors, our position in this case which of course deals with past conduct is that the exchanges are entitled to an antitrust exemption. For this limited area of activity, the fixing of commission rates through implied repeal of the antitrust laws on the twin grounds of first, irreconcilability of the two statutory schemes. And secondly, because the jurisdiction of the District Courts under the antitrust laws would create a conflict with SEC jurisdiction and would prevent the functioning of the Exchange Act and this presents the different case which this Court reserved in Silver. Now, Mr. Shapiro yesterday afternoon if I understood him correctly suggested that there might be various degrees of exemption including the concurrent jurisdiction of the courts in the SEC, depending on the type of procedure utilized by the SEC whether it was action or inaction or a formal order or whatnot and it seemed to me that this argument dealt rather much on form over substance. But in any event, I would suggest that the argument derives no support from either Section 19 (b) of the Exchange Act and certainly not from the implied repeal cases. Because either the Exchange Act creates an implied exemption or it does not. I failed to see any room for shades of gray in a matter of that area and it seems to me that certainly the exchanges of this country are entitled to know with some certainty what conduct on their part is lawful and what is not. Mr. Shapiro also argued if I understood him correctly that there could be no repugnancy in this situation and therefore no exemption until and unless the SEC actually issued a formal order to the exchange to fix commission rates and this is a mirror image, I believe of the what I regard as a concession in the Department of Justice's brief at page 48 that if there were a formal order by the SEC to the exchanges to fix rates, no antitrust liability could arise. Now, by limiting this concession to a formal order, I would submit that the argument fails to recognize the unique statutory scheme of the Exchange Act and of Section 19 (b) which does not provide for a direct SEC regulation by a formal order. It is not a public utility type regulatory statute. It has provided for a system of exchange self-regulation. The exchanges first themselves on their own initiative adopt rules. The SEC has the power if it deems those rules objectionable in the light of the statutory standards to first to request an exchange to change them and if the exchange does so, that's the end of the matter. If the exchange refuses the request, then and only then does the SEC have to proceed by a formal hearing and an order or a rule. So that the argument which Mr. Shapiro made, it seems to me would in essence re-write Section 19 (b) of the Exchange Act by requiring an order whereas the Act itself indicates that request by the SEC in compliance by the exchange are sufficient to achieve the statutory objectives without a hearing and without an order.
Byron R. White: What about -- what about the situations where nothing has happened, the Commission, the exchange has a rule and the SEC has never addresed itself to it.
William Eldred Jackson: Now, in that, --
Byron R. White: Although it has the power to do that.
William Eldred Jackson: Exactly. In that situation Your Honor, let's assume that. The exchange adopts a rule. The -- it has to be pre-filed with the SEC three weeks before it becomes effective. The SEC looks it over, finds nothing objectionable.
Byron R. White: Well, it doesn't say a word. Do you know when it does or not?
William Eldred Jackson: Well, it has the power as you've indicated and it has the duty I would submit under the statute to request and if request is refused, to order the exchange to change it if it doesn't comport with the statutory standards.
Byron R. White: Well --
William Eldred Jackson: So that --
Byron R. White: -- do you accept the test in Silver that there is immunity where some rule is essential to the effectuation of the Act?
William Eldred Jackson: I do not accept that test because I do not believe that is the test that this Court laid down in the Silver case.
Byron R. White: What do you think the test was there?
William Eldred Jackson: Well, in the Silver case as I read it, what this Court was saying was this. What may be necessary to make the act work in a given case would be implied repeal of the antitrust laws. It did not say, as I read it, what might be necessary to make the Act work would be a particular rule or practice of an exchange. That sir, in my judgment, is where the fill court, the Seventh Circuit, went off the tracks.
Byron R. White: But within, the -- in that effect -- your position as to then that anything the SEC, any rule the SEC fails to disapprove is automatically immune from antitrust attack? Not regardless of its position, its overall position in the Act and regardless of whether or the SEC might say, “Well, it just isn't harmful.”
William Eldred Jackson: That certainly is my position Your Honor and it's because of the existence of the SEC's jurisdiction and also because I don't understand the fundamental justice and fairness of holding an exchange liable for trouble damages for doing something that a Government agency has power to stop but does not stop and I think that there is an exemption in those circumstances. I think there's an exemption --
Byron R. White: That's entirely a different rule.
William Eldred Jackson: Well, it comes --
Byron R. White: Do you find that in Silver or --?
William Eldred Jackson: I find that this may be --
Byron R. White: Find it in statute, I guess. I suppose that's your --
William Eldred Jackson: Well, I think I analogize it to Parker against Brown which was argued yesterday. It comes close to Government action. Its inaction but to me it has the effect of action because the hand is withheld when the hand could have been stretched out and stop the action by this private party but instead the Government agency doesn't do so.
William H. Rehnquist: You're saying it's something more than the Government just not discovering some wrongdoing or some of that very sufficiently small number of exchanges that the SEC presumably is cognizant of what they're doing.
William Eldred Jackson: Precisely, Your Honor and the exchange -- the SEC does know because rules as I said have to be filed in advance for scrutiny and if there's something wrong in our rules, such as the commission fixing rule, they can say, “Stop it.” And as a matter of fact, they have said “Stop it” as of May 1st.
Warren E. Burger: Are you arguing that this is a sort of de facto approval when they failed to disapprove after notice?
William Eldred Jackson: I would argue that it has the legal effect of approval since they have the effect to -- the power to disapprove.
Warren E. Burger: Are there not some statutes relating to regulatory agencies which provide a mechanism that -- like the filing of a tariff which had not disapproved goes into effect?
William Eldred Jackson: Yes, Mr. Chief Justice.
Warren E. Burger: In areas other than tariffs?
William Eldred Jackson: Well, I'm certainly aware of that procedure for tariffs. I believe under the Interstate Commerce Act and if I'm not mistaken perhaps also under the Shipping Act but that is not the same as the procedure in this case because those tariffs as I understand those acts require some affirmative action by the agency. In this case, the structure of the statute is such that no affirmative action is required in order for the exchange rules on whatever subject to become effective. Affirmative action by the agency is required only to set them aside and therefore, in action, has to me as I said the effect, the same effect as affirmative action and the result should be the same in terms of antitrust exemption, I would submit. The -- in effect that the result of Mr. Shapiro's argument would mean this that in order to avoid antitrust liability, an exchange would have to refuse a request from the SEC even though it was perfectly willing to do what the SEC asked it to do and precipitate a hearing, precipitate an order and then at last come to rest with its absolution and I submit that that would be a charade, a sham and hardly a usual exercise.
Byron R. White: Of course there's a -- there's something beyond -- I don't suppose this Court is necessarily bound by Mr. Shapiro's concession.
William Eldred Jackson: Of course not.
Byron R. White: Either?
William Eldred Jackson: Of course not.
Byron R. White: And part of his argument of course has been that even that the SEC approves either arguably that the SEC approves it has no authority at all to immunize under the antitrust law, so that it has no responsibility for competitive considerations that if it disapproves that wholly within the scope of the security's laws and has no eye to and no authority with respect the antitrust laws.
William Eldred Jackson: Well, I --
Byron R. White: That's been the whole lead in some other context with some other agencies.
William Eldred Jackson: Well, on the other hand, Your Honor, the -- I think it's quite clear under this Court's decision and I believe Gulf Utilities that the public interest standards which are embraced in the Exchange Act 19 (b) would include competitive considerations and I say also that those considerations have been considered by the SEC in the past as is reflected in this record. In fact, going as far back as 1941 in the multiple trading case where they brought a proceeding against the exchange on anticompetitive grounds. Those factors have been considered and as I said yesterday, they have been considered with the active assistance of the Department of Justice which is intervened in the hearings which the SEC has held under subject. Now, I would submit Your Honors that the argument of Mr. Shapiro means that if there can be exemption only where there's an order there is no exemption and this would repeal the doctrine of implied repeal and would result in endless litigation rather than regulation. Thank you Mr. Chief Justice.
Warren E. Burger: Very well, Mr. Jackson. Mr. Nerheim.
Lawrence E. Nerheim: Mr. Chief Justice and may it please the Court. To the extent that time permits today, I would like to present the Commission's views on the issue in this case by discussing three points and in doing so, address myself to some of the questions asked by this Court yesterday. The first point is what is the regulatory scheme of the Exchange Act and how did Congress deal with the question of fixed commission rates in that scheme? The second is how does that regulatory scheme actually work at the SEC and what has the SEC been doing for the last 41 years in dealing with the question of fixed rates? And third, why to use this Court's expression, we believe a plain repugnancy exists between two regulatory regimes and why the regulatory scheme of the Exchange Act simply will not work as Congress intended it if antitrust courts are given the opportunity to substitute their judgments for the reason to regulatory judgment of the Commission.
Byron R. White: Don't you think the decisions to whether there's repugnance?
Lawrence E. Nerheim: This Court.
Byron R. White: Oh what's the matter with the exchange?
Lawrence E. Nerheim: The exchange --
Byron R. White: You don't claim that authority.
Lawrence E. Nerheim: No we don't, Your Honor.
Byron R. White: But why not? Why not?
Lawrence E. Nerheim: We don't claim the authority to determine a repugnancy issue.
Warren E. Burger: Well, in the first instance, you have to make a decision, do you not?
Lawrence E. Nerheim: Well, on the first instance, Your Honor, we applied the standards of the Act. The public interest standards of the Act and we do consider competitive considerations but we also consider other economic considerations, regulatory considerations and the other considerations under the Act and then take action. And we believe that's the Commission exercising its jurisdiction and we do not believe that then our action should be attacked collaterally in an antitrust action. The Congress gave the Commission specific authority under the 34 Act to do several things. It gave it specific authority to adopt rules, mandatory rules concerning financial responsibility, concerning borrowing practices, concerning manipulative and deceptive practices and concerning practically every other important thing in dealing with investor protection. And the Congress also gave the SEC authority to register stock exchanges, to police stock exchanges and to require amendments to their Constitution and by-laws as the commission determines necessary in the interest of investor protection. Now, at Section 19 (b), Congress gave the Commission jurisdiction to supervise rules and required changes in exchange by-laws and rules and regulations in such matters as 12 enumerated categories in similar matters including specifically the authority to regulate the fixing of fixed commission by exchanges. And that subject to fixed commissions by exchanges had been 142 years old in 1934 when Congress addressed itself to this issue. Congress argued as to how to regulate that practice not whether they should be outlawed. Congress chose to regulate the practice by subjecting it to the jurisdiction of its new federal agency like so many other things it did. Now, in the Act, Congress gave the Commission a variety of regulatory tools. It gave the Commission authority to adopt rules and impose them upon the industry. It gave the Commission authority to conduct investigations, hold hearings and make recommendations to the industry and expect them to follow the recommendations. It gave it authority to supervise these rules and to require changes. It gave it authority to issue demand letters which are called the 19 (b) letters of request in effect are demands. And lastly, it gave it the ultimate club by giving the Commission authority to withdraw or suspend the registration of an exchange for failure to follow the commission rule, order or regulation. That is the regulatory scheme we're talking about today and it is the regulatory scheme that Mr. Justice Blackmun analyzed in the Ware case just 15 months ago in talking about the kinds of direct supervisory authority the SEC had and then other areas like Ware, like Silver but in that case analyzed that there should be a repealer when we are talking about an area over which the Commission has direct supervisory jurisdiction which we think is this case. Now, yesterday, a question was asked by Mr. Justice White about the Commission's authority to take action against a member of an exchange for violating an exchange rule and that -- and the question to that -- and the answer to that question is that there are four parts to it. The Commission does have authority to take action directly against a member if the member violates the Exchange Act or an SEC rule or regulation. It doesn't specifically refer to exchange rules. The SEC does have specific power under Section 15 (b) of the Exchange Act to revoke the authority of a member to do business in the security's industry if it violates certain conduct in that fashion but again it doesn't specifically refer to exchange rules. Thirdly, if that conduct in violating an exchange rule, also violated another rule of the Commission or of the statute then the Commission has direct authority under Section 21 to bring an injunctive action against that member for violating a statute or a rule and regulation of the Commission. And then lastly, of course, the commission has the authority under 19 (a) (1) to withdraw the registration of that exchange for failure to comply, or forced compliance by its members of its own rules which the Commission did in 1966 revoke in the registration of San Francisco Mining Exchange for among other things just that, failing to require compliance by exchange members. The question was also asked yesterday and Mr. Jackson came back to it today and I think the Commission would like to make its position clear on the question of what happens after May 1, 1975 when we have said there shall be no practice of fixed rates. We --
Potter Stewart: What happens if two or more members of the exchange agreed together to have a raise?
Lawrence E. Nerheim: Precisely, we were a little bit puzzled yesterday by Mr. Jackson's comment but today we agree completely that after May 1st, if we have adopted a rule as we have that there shall be no -- that the exchanges shall have not rules requiring their members to fixed rates and if the members thereafter do agreed to fix their rates, high or low or wherever, we do not claim that the existence of the Exchange Act, the presence of the SEC repeals or exempts antitrust application of that situation, nor indeed would we if members did something like that today even in a fixed rate environment because members can charge more than the minimum commission rate.
Potter Stewart: That is today if members -- couple of members of the exchange agreed to divide their markets or --
Lawrence E. Nerheim: Exactly, it's another example Mr. Justice Stewart.
Potter Stewart: That would be clearly amenable of the antitrust laws in your suit.
Lawrence E. Nerheim: And we agree and we would not claim any repealer of that kind of anti-competitive conduct.
Byron R. White: Would you claim -- let's assume that the claim was that the exchange was conniving with those conspirators, how about the liability of the exchange?
Lawrence E. Nerheim: We -- if there was an allegation of conniving or conspiracy by the exchange of its members, we would say the mere presence of the SEC or its jurisdiction would not exempt the antitrust application.
Byron R. White: And so today, -- so today, if there were some -- if two or three of the -- any kind of the conspiracy then among the members today under the present, even under the rule that did set minimum rates, if members conspired either to charge higher or lower prices than then, you wouldn't think -- you would say that the antitrust liability.
Lawrence E. Nerheim: Yes, we would Your Honor. There would be antitrust liability there because we do not believe that application of the antitrust laws collides or conflict with our jurisdiction in that case, but we believe that supplementary and complementary toward jurisdiction. We are concerned about those acts and practices and rules which exchanges and their members operate under which are consistent with our jurisdiction and consistent with our policies, not inconsistent. Now, the second aspect of our presentation is to just describe how this process under this regulatory scheme works in practice. Our brief in our documentary appendix go into detail to describe the steps taken by the SEC over the last 41 years, most particularly the last 15 years in reviewing, proving, modifying, changing and finally eliminating the practice of fixed rates. These studies contained in practically the entire documentary appendix and indeed most of the appendix of the petitioner, these studies, hearings, investigations, 19 (b) letter, demand letters have resulted 1968 in the introduction of a volume discount by exchanges. They resulted in the introduction of a non-member discount in 1971, permitting persons who are not members of the exchange to get a 40% discount from the public rate. The exchanges in that situation that come in with a rule proposing a 30% non-member discount and we said no. It had to be 40% and the exchange adopted a 40% discount. That's how this process works. These studies and these letters also resulted in the elimination of the give up practice in 1968 at the SEC insistence. These policies and these procedures resulted in the elimination of fixed rates for under $2,000.00 and for over $500,000.00 and then for over $300,000.00 all of which came at the insistence of the SEC through these informal procedures, 19 (b) letters if you will. Now, we heard yesterday that the Commission should act by order and that the antitrust laws would not apply if the Commission ordered these things. I suppose we could issue orders on every single rule but that isn't the way the Exchange Act intended us to operate. The --
Byron R. White: Suppose the -- suppose an exchange files a rule with you and you look at over and you don't think it requires any approval or disapproval or you just don't take any action? You say that's tantamount to an approval.
Lawrence E. Nerheim: Yes, we --
Byron R. White: Even though you issued an order. Is that -- how can anybody get review of that?
Lawrence E. Nerheim: Well, let me -- may I first answer the first part Mr. Justice by saying, we simply don't file these rule changes in a drawer and forget them.
Byron R. White: I get that and I understand. You've already answered that I think earlier.
Lawrence E. Nerheim: Alright, so that when there is this procedure by the SEC, do not disapprove because we believe that the rule change is consistent with the Act. That we believe is agency action and as the --
Byron R. White: As long as it's consistent with the Act, do you say that --
Lawrence E. Nerheim: No.
Byron R. White: As long as it's consistent with the Act do you think that it's -- that it ought to be?
Lawrence E. Nerheim: We say that it ought to be but we believe that that is agency action and is reviewable under the Administrative Procedure Act and the circuit court --
Byron R. White: How do you ever know when that happened?
Lawrence E. Nerheim: When the agency took the action. Well, if you're following the developments of exchanges with respect to rule changes, you would know when they put into effect the rule change.
Byron R. White: And how do we -- how would you know when you decided not to do anything about it?
Lawrence E. Nerheim: Well, it would be -- it would be at that point because if a rule change comes in, and we have a reason to question it, we would then notify the exchange and we suggest you not adopt that rule or you drop another rule.
Byron R. White: When -- are there administrative agencies when they have some authority to take any consideration, competitive considerations, you have a hearing and you get the -- somebody has a chance to present the agency some of the competitive considerations. None here, zero and you say it's not reviewable, would it be reviewable on administrative record or get at a new lawsuit or what?
Lawrence E. Nerheim: It would be reviewable under District Court, Your Honor.
Byron R. White: Who would you sue?
Lawrence E. Nerheim: We wouldn't sue anyone but Mr. Bader would sue as he has before testing our jurisdiction.
Byron R. White: Well, as I understood in the -- with all about six times and it wasn't reviewable.
Lawrence E. Nerheim: Well, it isn't quite that bad, Mr. Justice. The last time --
Byron R. White: -- give me some advice here.
Lawrence E. Nerheim: Yes I'd like to.
Byron R. White: Right now.
Lawrence E. Nerheim: I've gave him the same advice we gave him in the Second Circuit Court of Appeals in 1974, the last time he sued. Well, he brought just such an action, attesting the agency's non-disapproval of an exchange rule and he brought a direct appeal on the Second Circuit under Section 25 (a) of the Exchange Act which calls for direct appeal in the circuit courts for --
Byron R. White: Is that a de novo thing? Can you make a new record there? Or do you -- are you stuck with your record?
Lawrence E. Nerheim: You're stuck with record. But the --
Byron R. White: Which is only the rule here, a letter a came in and gave you the rule and that's it.
Lawrence E. Nerheim: Well, but the point Mr. Justice is this that in that case, we suggested to the Second Circuit that this was not an order just as the Third Circuit find in the PBW case that our rule was not an order within the meaning of Section 25 of the Exchange Act. We suggested to the Court that Mr. Bader had an action in the District Court on the basis of agency action which he did not pursue. He did not then go to the District Court.
Byron R. White: In your view, could he present evidence? Could there be an evidentiary hearing in the District Court or not?
Lawrence E. Nerheim: Under that circumstance, I would say yes
William H. Rehnquist: Well, the Administrative Procedure Act provides, doesn't it that if there has been no record made in the agency, you're permitted to make one in the District Court?
Lawrence E. Nerheim: I believe it does Mr. Justice and of course if the record consisted of a rule proposal in a non-disapproval, there wouldn't be much of a record and I think in that case, there would have to be a record and I'm sure that the Department of Justice would be an active participant in a hearing.
Byron R. White: Well, you have instructed us with the record before you.
Lawrence E. Nerheim: No, I would not believe so in that case. I just wanted to conclude that part of my remarks by saying that in the PBW case in the Third Circuit 1973, in an independent broker-dealer case in 1971 in the Circuit Court of Appeals for the District of Columbia, those two circuits analyzed exactly how this regulatory scheme works, talking about the jurisdiction, how this informal assortment of regulatory tools are intended to operate and both concluded that is the way the Exchange Act is intended to work and the agency should not be required to resort to formal hearings, mandates and orders unless the exchange refuses to cooperate. And that we believe is what happened in this case and that's what we have before us. I'd also like to say that we believe that the record in this case is replete with example after example, of what the SEC has been doing in this situation and the Department of Justice's reply brief at page 6 which was filed on a Saturday but suggests that the SEC has done nothing with respect to the practice fixed commission rates until September 1973 but merely tolerated the practice is we believe shockingly disingenuous. The last point gets to the issue of plain repugnancy and as I've indicated, this Court had that question before it in Silver, and analyzed the commission's regulatory jurisdiction again more thoroughly in Ware where there, Mr. Justice Blackmun speaking for a unanimous court said that these kinds of measures and rules by exchanges authorized by the commission are designed to ensure fair dealing and to protect investors and are the kind directly related to the Act's purposes. And we believe that we are talking about it in essential ingredient in the Exchange Act in this case and in Silver which was a particular enforcement of an exchange rule, this Court spent five pages of its opinion reciting rule after rule after rule over the exchange everyone of which was anti-competitive and then said that those rules were designed to meet the standards of the Act but that there will be no repealer in that case because the SEC didn't have jurisdiction over the particular enforcement of that situation. But that a different case would be presented when this Court was faced with a rule over which the SEC does have jurisdiction and if there was ever a classic different case, we believe that this is that case.
Potter Stewart: Your brothers on the other side of the rostrum take a good deal of comfort from the Ricci case saying that that answered the question left unanswered in Silver. What do you have to say with that?
Lawrence E. Nerheim: Yes, they do and we think that they have misread Ricci, Mr. Justice. Ricci involved a withdrawal of a membership on the Chicago Mercantile Exchange and this Court's opinion said that there were facts that had to be resolved in that dispute, had Ricci voluntarily given up his membership? Did Segal have a lien of shares? Did Ricci owe Segal brokerage fees and was the withdrawal of the membership or the taking away of the membership consistent with a valid rule of the exchange? Said this is something that should be sent to the Commodity Exchange Authority for decision on the facts. And after the facts are in, we will decide if there is an implied repealer because if the membership was taken away pursuant to an invalid rule or taken away improperly, then the implied repealer question goes away. The antitrust case should proceed but if it was taken away from him --
Potter Stewart: Stay away contrary to a valid rule, say.
Lawrence E. Nerheim: Then the antitrust court action proceeds.
Potter Stewart: Right.
Lawrence E. Nerheim: And as the Chief Justice indicated in that case, the Silver case was clearly not before it in Ricci and we agree. We think this is -- we believe this is a situation where the District Court properly applied Silver. We believe that the Second Circuit properly applied Silver and we respectfully urged this Court to affirm the lower court.
Warren E. Burger: Thank you, Mr. Nerheim. Mr. Bader.
I. Walton Bader: May it please, Your Honor. May I first point out to the Court that based upon everything that has been said here, it is my feeling and belief that in fact, the record in this case before this Court is completely inadequate to make a proper determination and I think that really what should be done in this case is to send this back to the District Court for a full and complete trial. They could erase the question of the antitrust immunity involved, the position of the stock exchange, the position of the SEC are completely different. Interestingly enough, Mr. Nerheim now tells me that if I started a District Court action against the SEC in connection with the stock exchange rules that that District Court action would not have been subject to a motion to dismiss but we did start such an action and with Civil Action 1984-71 of the United States District Court for the District of Columbia and as pointed out on page 6 of my brief, the SEC did make a motion to dismiss on the ground that the District Court had no jurisdiction, that motion was granted. Now, perhaps the SEC has taken a different view at this point but I don't think that a plaintiff in this should have to come all the way up to the Supreme Court to obtain a change in the rule. The fact remains that the procedures that the SEC has for the review of their so-called non-objection to stock exchange rules are now, are basically not reviewable by any court and if you try the circuit court, you're dismissed on the ground that it's not an order. If you tried at District Court, you're dismissed on the ground that there are other considerations involved which make that inappropriate. And I submit that without a consistent means for the public to proceed in any of these agency determinations that as a practical matter, such an agency determination could not repeal the antitrust laws and as matter of fact, there might be some serious due process violations involved as well. Now, basically, as far as this Court has determined under the Silver case, it seems that the exemption in each case has to be considered under the facts that are involved in the particular case and under the facts that are involved in this particular case, I submit to the Court that if the record is considered by the Court to be complete that there is no such implied exemption of the antitrust laws. I point out for example that let us assume that the stock exchange provided for a rule which similar to it, I believe Mr. Justice Stewart mentioned, that let us say the rule provided for a division of markets and we'll assume that the SEC does not object to that rule for one reason or another. Is the position of the defendant now in this case that such a clear violation of the antitrust laws would now be insulated? Or let us go to something else. Let us suppose that the SEC has a rule now abolishing fixed commission rates as they do. Two exchange members get together now and go ahead and determine that they are going to fixed commission rates regardless. Mr. Nerheim has said and Mr. Jackson has said quite correctly that that would not be exempt from the antitrust laws. However, since this is now a violation of the SEC Act, we are now met with a situation where there are a number of cases holding that if you sue under antitrust counts for a violation of the anti -- of the SEC Act, that at that point, you're only entitled to single damages and not triple damages. So that what I'm pointing out to the Court is that you're ending up into a plethora of problems. The proper regulatory scheme as the plaintiff submits and I so believe justice submits is that any particular regulatory scheme which is tended to be a claim exemption from the antitrust laws must be considered in each individual case. Now, what actually happens that in so far as fixed commission rights, there has been no significant agency action taken in this case except now after some 41 years. Now, furthermore, the SEC grants any of their requests that it may -- of files a Rule 19 (b) request, there is no public participation in such request. Now, to say that that can now be reviewed by a member of the public now coming in and bringing a suit in the District Court and getting into a full dress trial would belie the entire administrative process. This means now that there is no way to come before the SEC first and say to the SEC gentlemen, this rule that is being proposed has serious anti-competitive effects. The normal rule of exhaustion of administrative remedies, it would seem to me, would be completely violated by permitting such a procedure and since there is no mechanism for public participation in connection with such a rule, it seems to me that such a statutory scheme cannot be held to be regulatory authority and violated and not immune from the antitrust laws. As a matter of fact, this is precisely what ought to tell held. And it seems to me that this case is almost directly analogous to ought to tell. Also, I point out to the Court that there has been never any SEC order of any kind ordering any fixed commission rates. The only SEC order that has been imposed, has been made has been the order now that fixed commission rates shall be phased out. Now, let us suppose that the SEC now determines after let us say the 1st of June and the 1st of July, that fixed unblocked rates have not worked out and the stock exchange now presents a proposal for fixed rates, the SEC now goes ahead and permits that fixed rate order to go in without any review, without any hearing, without anything of that sort going on. Now, I as a member of the public do not have any right to make my views know to the SEC. I must now go ahead to the District Court of the District of Columbia, bring an action with respect to this and I have the entire burden on myself of a full-dress trial with the SEC no longer in a position where I am attempting to convince a regulatory agency to take certain action but as an adversary to the regulatory agency and I submit that that is not the proper regulatory practice. I thank the Court for its consideration.
Warren E. Burger: Thank you gentlemen. The case is submitted.